SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

215
CA 12-01857
PRESENT: SMITH, J.P., PERADOTTO, CARNI, VALENTINO, AND MARTOCHE, JJ.


TONYA TIEDE, PLAINTIFF-RESPONDENT-APPELLANT,

                      V                              MEMORANDUM AND ORDER

FRONTIER SKYDIVERS, INC., HOLLANDS INTERNATIONAL
FIELD AIRPORT, AL HOLLANDS, DAYSTAR TRADING &
VENTURES, LLC, PAUL GATH,
DEFENDANTS-APPELLANTS-RESPONDENTS,
ET AL., DEFENDANTS.
(APPEAL NO. 1.)


DIXON & HAMILTON, LLP, GETZVILLE (MICHAEL B. DIXON OF COUNSEL), FOR
DEFENDANTS-APPELLANTS-RESPONDENTS FRONTIER SKYDIVERS, INC. AND PAUL
GATH.

STEPHENS & STEPHENS, LLP, BUFFALO (R. WILLIAM STEPHENS OF COUNSEL),
FOR DEFENDANTS-APPELLANTS-RESPONDENTS HOLLANDS INTERNATIONAL FIELD
AIRPORT AND AL HOLLANDS.

JAECKLE FLEISCHMANN & MUGEL, LLP, BUFFALO (BRADLEY A. HOPPE OF
COUNSEL), FOR DEFENDANT-APPELLANT-RESPONDENT DAYSTAR TRADING &
VENTURES, LLC.

FEROLETO LAW, BUFFALO (PAUL B. BECKER OF COUNSEL), FOR
PLAINTIFF-RESPONDENT-APPELLANT.


     Appeals and cross appeal from an order of the Supreme Court, Erie
County (John L. Michalski, A.J.), entered January 5, 2012. The order
dismissed plaintiff’s cause of action for gross negligence and
otherwise denied the motions of defendants to dismiss the amended
complaint.

     It is hereby ORDERED that said appeals and cross appeal are
unanimously dismissed without costs.

     Same Memorandum as in Tiede v Frontier Skydivers, Inc. ([appeal
No. 2] ___ AD3d ___ [Apr. 26, 2013]).




Entered:    April 26, 2013                         Frances E. Cafarell
                                                   Clerk of the Court